In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-140 CR

NO. 09-05-141 CR

____________________


AARON NATHANIEL COLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 93752 and 93753




MEMORANDUM OPINION  (1)
 Aaron Nathaniel Cole was convicted of the offense of evading arrest or detention
using a motor vehicle in Cause No. 93752 and was convicted of robbery in Cause No.
93753.  Cole filed notice of appeal on April 6, 2005.  In each case, the trial court entered
a certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case, and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On April 8, 2005, we notified the parties that the appeals would be dismissed unless
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered May 25, 2005 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.